Case 20-31384-hdh11 Doc 28-2 Filed 06/25/20   Entered 06/25/20 16:27:03   Page 1 of 2




                 UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF TEXAS
                         DALLAS DIVISION

  In re:

  Elite Infrastructure, LLC                            Case No. 20-31384-11
                                                                 Chapter 11
  Debtor.                                        Judge Harlin DeWayne Hale

 ORDER GRANTING RELIEF FROM THE AUTOMATIC
                   STAY

       Margaret Estrada, individually and as next of kin of Javier Barraza, Jr.,

 deceased, and Patricia Fite, surviving spouse of Randall Fite, deceased

 (“Movants”) filed their Motion for Relief from the Automatic Stay to Pursue

 Claim in State Court (the “Motion”) to proceed with litigation against the

 Debtor in state court. Movants represented to the Court that they had served

 the motion in accordance with all applicable rules. The Debtor is unopposed to

 this order. No objection having been timely filed, and the Movants having

 established cause for relief under 11 U.S.C. § 362(d), the motion is GRANTED.

       Accordingly, it is ORDERED that Movants are granted leave from the

 automatic stay to proceed against the Debtor Elite Infrastructure, LLC as a

 nominal defendant in state court Case No. CJ-2019-2376, Patricia Fite,

 Surviving Spouse of Randall Fite, Deceased, and Margaret Estrada,

 Individually and as Next of Kin of Javier Barraza, Jr., Deceased v. Lagoon

 Water Logistics, LLC and Elite Infrastructure LLC, in the District Court of
                                        1
Case 20-31384-hdh11 Doc 28-2 Filed 06/25/20   Entered 06/25/20 16:27:03   Page 2 of 2




 Oklahoma County, Oklahoma. This relief from the stay is for the purpose of

 allowing Movants to seek recovery against Debtor’s liability insurance carrier

 only, the proceeds of which are not an asset of the Estate. Pursuit of any

 recovery against Debtor’s or the Estate’s assets is not authorized.

       It is, further, ORDERED that the 14-day stay provided under FED. R.

 BANKR. P. 4001(a)(3) does not apply.



 SIGNED on                                                      .




                                      Harlin DeWayne Hale
                                      United States Bankruptcy Judge




                                        2
